       Case 2:21-cr-00028-WFN         ECF No. 45   filed 04/19/21   PageID.98 Page 1 of 2


                                                                                  FILED IN THE
                                                                              U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON

 1
                           UNITED STATES DISTRICT COURT                  Apr 19, 2021
 2                                                                           SEAN F. MCAVOY, CLERK
                         EASTERN DISTRICT OF WASHINGTON
 3
 4
     UNITED STATES OF AMERICA,                         No. 2:21-CR-00028-WFN-1
 5
 6                       Plaintiff,                    ORDER FOLLOWING MOTION
                                                       HEARING
 7                        v.
 8                                                     MOTION DENIED
     RANDY D. MCREYNOLDS,                               (ECF No. 42)
 9
10                       Defendant.
11
           At Defendant’s April 19, 2021, motion hearing, Defendant appeared in
12
     Court while in custody with his Attorney Kate Geyer. Assistant U.S. Attorney Earl
13
     Hicks represented the United States and was also present in Court. United States
14
     Probation Officer Patrick Dennis was present telephonically.
15
           Defendant asserts that he has two decayed molars that he urgently needs
16
     extracted and requests a temporary release from custody to accomplish this.
17
           The Court has considered the Report of Pretrial Services, ECF No. 9, the
18
     Supplemental Pretrial Services Report, ECF No. 32, Defendant’s motion to modify
19
     conditions of release, ECF No. 42, and the argument of counsel.
20
           The Court has also obtained and considered and shared with the parties
21
     general information from the U.S. Marshal Service, to the effect that (1) “dental
22
     call” at the Spokane County Jail is every Friday, and (2) Defendant saw a dentist at
23
     the jail on Friday, April 16, 2021, and (3) Defendant was given the option of a
24
     temporary filling, or extraction, or a course of antibiotics and (4) that Defendant
25
     elected to seek a temporary release instead.
26
           At the hearing Defendant argued that his pain was so intense that he is
27
     unable to concentrate on or assist his attorneys with his defense, that he has an
28

     ORDER - 1
       Case 2:21-cr-00028-WFN       ECF No. 45     filed 04/19/21    PageID.99 Page 2 of 2




 1   appointment with a dentist in a town about 90 minutes north of Spokane for 6:50
 2   a.m. tomorrow morning, and that this dentist accepts medical coupons and is
 3   familiar with Defendant’s reaction to general anesthetic if that becomes necessary
 4   during the extraction.
 5         This Court is not certain that the jail would release defendant in time to
 6   travel to such an early morning appointment, or that the jail would permit
 7   Defendant to bring back into jail any post-procedure medications dispensed to him.
 8   The Court is further concerned about Defendant’s multiple failures to appear for
 9   court even as recently as February 2021, and his past failure to surrender to serve a
10   sentence when ordered, as well as the violence and weapons in his criminal history.
11   The Pretrial Services Report, ECF No 9 at 12, references an instance where a
12   judge permitted Defendant to go home and retrieve needed medications before
13   reporting to serve a sentence, whereupon Defendant absconded.
14         Pending Defendant availing himself of the dental services available in
15   custody, IT IS ORDERED the Defendant’s motion to modify release conditions,
16   ECF No. 42, is DENIED. Defendant shall be held in detention pending
17   disposition of this case or until further order of the court.
18         If a party desires that another Court review this order pursuant to 18 U.S.C.
19   § 3145, that party shall promptly file a motion for review before the district judge
20   to whom the case is assigned, as further described in the Detention Order Review
21   Protocol published for the Eastern District of Washington. Both parties shall
22   cooperate to ensure that the motion is promptly determined.
23         IT IS SO ORDERED.
24         DATED April 19, 2021.
25
26                                 _____________________________________
                                             JOHN T. RODGERS
27                                  UNITED STATES MAGISTRATE JUDGE
28

     ORDER - 2
